United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3158
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
Juvenile TSB,                            *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: February 4, 2000
                                Filed: February 11, 2000
                                    ___________

Before LOKEN, BRIGHT, and HANSEN, Circuit Judges.
                            ___________

PER CURIAM.

       The district court1 adjudicated TSB to be a juvenile delinquent based upon the
finding that he had caused and attempted to cause a child under the age of 12 to engage
in a sexual act, in violation of 18 U.S.C. §§ 1153, 2241(c), 2246(2), and 5032. The
court sentenced TSB to 3 years probation. TSB’s counsel has filed a brief, in which
she challenges the sufficiency of the evidence, and has moved to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967). We granted TSB permission to file a pro


      1
        The HONORABLE CHARLES B. KORNMANN, United States District Judge
for the District of South Dakota.
se supplemental brief, and after consulting with the Federal Public Defender for the
District of South Dakota, he has declined to do so.

       In reviewing the sufficiency of the evidence in an appeal from a juvenile
adjudication, we consider whether the evidence is sufficient to convince the district
court of the defendant’s guilt beyond a reasonable doubt, viewing the evidence in the
light most favorable to the court’s determination, and accepting all reasonable
inferences supporting the determination. See United States v. L.B.G., 131 F.3d 1276,
1277 (8th Cir. 1997). In this case, the court disbelieved TSB’s testimony in favor of
the government witnesses’ testimony, and carefully considered the weaknesses in the
government witnesses’ testimony elicited by the defense. We conclude that the court
did not err in finding TSB guilty beyond a reasonable doubt. See United States v.
E.R.B., 86 F.3d 129, 130 (8th Cir. 1996) (district court, as finder of fact in juvenile
case, weighs credibility of witnesses and any contradictions between testimony and
other evidence; court’s credibility findings can almost never be clearly erroneous).

       After review of counsel’s Anders brief, along with our independent review of the
record in accordance with Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous
issues. Accordingly, we affirm the judgment of the district court, and grant counsel’s
motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-